DETAILED ACTION

This office action is in response to the application filed on 3/15/2021.  Claims 16-30 are pending.  Claims 16-30 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 16-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent 10,251,799.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent recites, inter alia, an apparatus including “a bathing enclosure,” “a seat,” “an actuation system,” and “a side wall,” all of which are recited in the instant application using the same terminology.  Furthermore the patent claims, in claim 11, that the actuation system is “configured to tilt the seat with respect to a vertical axis,” which reads on Applicant’s “a pivot”.
Although the claims at issue are may not be identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.
For additional discussion see section titled Response to Applicant’s Remarks and Amendments, below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “The bathing arrangement of claim 1,” however claim 1 has been canceled therefore the scope of the claim cannot be determined.  For purposes of examination, this claim has been interpreted as depending from independent claim 16.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16-21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application EP 3040063 to Ryberg, in view of US Patent Application Publication 2008/0042404 to Mariani et al. (“Mariani”).
Claim 16.
Claim 17.  The bathing construction of claim 16, wherein the pivot comprises a horizontally arranged pivot axis (Mariani, Figs. 5-6; the pivot axis of Mariani is seen to be horizontal).
Claim 18.  The bathing construction of claim 16, wherein the actuation system comprises a lever mechanism (Mariani, Fig. 5, #50 or #51) coupled to the pivot and a telescopic element (Mariani teaches a linear actuator in at least the Abstract) mechanically coupled to the pivot via the lever mechanism (the linear actuator of Mariani causes rotation of arms #50 and 51, and hence is mechanically coupled to the pivot via the lever mechanism) for a rotation of the pivot (the linear actuator of Mariani causes rotation of arms #50 and 51, and hence is mechanically coupled to the pivot via the lever mechanism).
Claim 19.  The bathing construction of claim 16, further comprising at least one control unit communicatively coupled to the actuation system, wherein the at least one control unit is configured to control the movement of the seat (Ryberg teaches control unit #200).
Claim 20.  The bathing construction of claim 19, wherein at least one of the at least one control unit is manually operable (in view of Applicant’s specification, “manually operable” is understood to mean being operated by the user himself; Ryberg, paragraph [0042] teaches that the bathing person or an assistant may control the apparatus by means of the controller).
Claim 21.  The bathing construction of claim 20, wherein at least one of the at least one control unit is arranged on the seat and is manually operable by a person sitting on the seat (Ryberg paragraph [0020]).
Claim 23.  The bathing construction of claim 16, wherein the seat comprises at least one weight sensor for sensing the weight of a person sitting on the seat (Ryberg, paragraph [0026]).
Claim 24.  
Claim 25.  The bathing construction of claim 16, wherein the seat is removably fastened to the bathing construction for an exchange of the seat (Ryberg does not teach that the seat is removable, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the seat removable in order to allow for seats of different shapes and sizes to be installed, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art;  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961);  See MPEP §2144.04(V)(C)).
Claim 26.  A bathing arrangement, comprising a bathing construction as claimed in claim 16, and a water supply system for a supply of water to the bathing enclosure (Ryberg, paragraph [0026]).
Claim 27.  The bathing arrangement of claim 26, comprising a product supply system for a supply of at least one body cleaning product to the bathing enclosure (Ryberg, paragraph [0027]).
Claim 28.  The bathing arrangement of claim 26, wherein the bathing arrangement comprises at least one nozzle arranged within the bathing enclosure for the purpose of cleaning a person sitting on the seat of the bathing construction (Ryberg, paragraph [0051]).
Claim 29.  A bathing system, comprising a bathing arrangement of claim 27, and a control system communicatively coupled to the water supply system and to the product supply system, wherein the control system is configured to control the supply of water and body cleaning product to the bathing enclosure (Ryberg, paragraph [0054]).
Claim 30..
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application EP 3040063 to Ryberg, in view of US Patent Application Publication 2008/0042404 to Mariani et al. (“Mariani”), in further view of US Patent 5,146,638 to Richards.
Claim 22.  The bathing construction of claim 16, wherein the seat comprises at least one armrest arranged in a first horizontal direction, wherein at least one of the at least one armrest is movable between the first horizontal direction and a second direction different from the first horizontal direction (Ryberg does not teach pivoting armrests; Richards teaches pivoting armrests in column 2, line 53; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Ryberg with pivoting armrests in order to make ingress and egress from/to the chair easier for a user).

Discussion of Allowable Subject Matter

While none of the claim language is currently allowable over the prior art, amending the independent claims to include specific structural details may be helpful to overcome the prior art.  For example, specific structural details of each of the beams, rods, and moving parts of the apparatus that allows for the claimed movement, and how those structures are attached and configured, may be able to overcome the prior art; Examiner notes that the movement mechanisms and structural elements of Applicant’s Fig. 1 (many of which are not labeled with reference characters) appear to be somewhat different than those of Mariani, Fig. 4.

Response to Applicant's remarks and amendments

Regarding prior double patenting rejections, Applicant argues on pages 7-9 of remarks that the features of the instant application are significantly different from those of Patent 
Second, with respect to double patenting, Applicant argues that the patent is arranged to tilt ONLY when in the extended position while the application claims “upon rotation of the pivot, is movable between a retracted position of the seat within the bathing enclosure and an extended position of the seat outside the bathing enclosure.”  However, the patented claim language of does not contain any claim language that limits the patented apparatus to not being able to rotate while not extended.  Moreover, to the degree to which the claims of the application are different from the patented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.
Third, with respect to double patenting, Applicant argues that the purpose of the apparatus of the application is different from that of the patent.  While this may or may not be true, a double patenting rejection is based on the same invention being recited in the claims (limitations that encompass substantially the same structures), not based on the intended use of the claimed invention.
Regarding prior objections to the drawings, Applicant has amended the drawings and provided clarifying remarks, and the objections have been withdrawn.
With respect to independent claim 16, Applicant argues on page 13 of Applicant’s remarks that the cited art of Ryberg does not hint, nor suggest, “a seat pivotably coupled to a pivot for pivoting the seat about a horizontal axis.”  Examiner respectfully disagrees.  Ryberg 
With respect to the combination of teachings of Ryberg and Mariani, Applicant argues on page 14 of remarks that there is not teaching in Mariani that would motivate one of ordinary skill to combine the two apparatuses, and furthermore that they are non-analagous art as Mariani is intended to be used in a swimming pool.  Examiner respectfully disagrees; the prior art of Ryberg provides assistance in “showering, bathing and/or washing a person,” while the prior art of Mariani is intended to assist disabled persons to move about in the persuit of bathing in a swimming pool (or in paragraph [0009] references difficulty entering water in “simply a bath”).
Regarding Applicant’s suggestion that there is no motivation to combine the prior art, as noted in the rejection above, the combination would provide a chair that could be lowered farther than that of the apparatus of Ryberg, and also would allow the apparatus to be used at a swimming pool for user’s to bathe before and/or after using the pool.  Applicant further argues that one of ordinary skill “would not remove nor replace the telescopic elements of Ryberg,” because “Ryberg already resolves the same problem.”  However this is not true.  The combination would allow for a chair that can be lowered farther (for use at a swimming pool, for example) than can the chair of Ryberg, which is constrained substantially to a plane.
Applicant further argues on page 16 of remarks that there is no motivation to combine the cited prior art as lowering a chair is not the intended purpose of the claimed invention.  However, the rationale for one of ordinary skill to combine prior art knowledge is not limited to Applicant’s motivation.  See MPEP §2144(IV) entitled Rationale Different From Applicant’s Is Permissible.
Regarding new claim 30, the claim limitations are taught at least by Ryberg in Figs. 1 and 9 and/or Mariani Figs. 5 and 6.
	


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/Examiner, Art Unit 3673